      Case 4:19-cv-00512-MW-MAF Document 55 Filed 11/10/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

LEDAWN GIBSON,

      Plaintiff,

v.                                           CASE NO.: 4:19cv512-MW/MAF

FLORIDA A&M UNIVERSITY
BOARD OF TRUSTEES,

     Defendant.
______________________________/

                           ORDER FOR DISMISSAL

      The Mediator has filed his Mediation Report, indicating that “[a]ll issues have

been resolved.” ECF No. 54. Accordingly,

      IT IS ORDERED:

      1. The parties must comply with their settlement agreement.

      2. All claims other than for enforcement of the settlement agreement are

voluntarily dismissed with prejudice under Federal Rule of Civil Procedure 41.

      3. Jurisdiction is retained to enforce the order to comply with the settlement

agreement.

      4. The Clerk must enter judgment stating, “The parties are ordered to comply

with their settlement agreement. The court reserves jurisdiction to enforce the order
      Case 4:19-cv-00512-MW-MAF Document 55 Filed 11/10/20 Page 2 of 2




to comply with the settlement agreement. All claims in this case are voluntarily

dismissed with prejudice under Federal Rule of Civil Procedure 41.”

      5. The trial scheduled for May 17, 2021 is cancelled and all deadlines

associated with the trial are cancelled.

      6. The Clerk must close the file.

      7. A party who objects to the terms of this order or the judgment to be entered

based on this order must file a timely motion to alter or amend under Federal Rule

of Civil Procedure 59(e).

      SO ORDERED on November 10, 2020.
                                           s/Mark E. Walker
                                           Chief United States District Judge




                                             2
